          Case 1:18-cv-09995-PAE Document 32 Filed 12/17/20 Page 1 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 CARLOS URENA,

                                        Petitioner,                   18 Civ. 9995 (PAE)
                        -v-                                           11 Cr. 1032-4 (PAE)

 UNITED STATES,
                                                                             ORDER
                                        Respondent.


PAUL A. ENGELMAYER, District Judge:

       The Court has received the attached letter (“Urena Letter”) from petitioner Carlos Urena

in support of his § 2255 motion. On November 6, 2020, the Court stayed further briefing on

Urena’s petition pending the Second Circuit’s en banc decision in United States v. Scott, 954

F.3d 74 (2d Cir. 2020). See No. 18 Civ. 9995, Dkt. 31. In that order, the Court directed the

Clerk of Court to mail a copy of the order to Urena, but that package was returned.

       The Clerk of Court is respectfully directed to mail a copy of this order, the Court’s order

at docket 31, and the Government’s opposition at docket 30 to Urena at the following address:

                                    Carlos Urena, #660-80-054
                                          U.S.P. Canaan
                                      Smart Communication
                                           P.O. Box: 30
                                     Pinellas Park, FL 33781

Urena’s counsel, Gregory Cooper, Esq., is also directed to mail a copy of the above orders to

Urena and to file an affidavit that he has done so.
        Case 1:18-cv-09995-PAE Document 32 Filed 12/17/20 Page 2 of 7




       SO ORDERED.



                                                
                                          __________________________________
                                                PAUL A. ENGELMAYER
                                                United States District Judge
Dated: December 17, 2020
       New York, New York




                                      2
Case 1:18-cv-09995-PAE Document 32 Filed 12/17/20 Page 3 of 7
Case 1:18-cv-09995-PAE Document 32 Filed 12/17/20 Page 4 of 7
Case 1:18-cv-09995-PAE Document 32 Filed 12/17/20 Page 5 of 7
Case 1:18-cv-09995-PAE Document 32 Filed 12/17/20 Page 6 of 7
Case 1:18-cv-09995-PAE Document 32 Filed 12/17/20 Page 7 of 7
